NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
QIAN IBRAHIM ZHAO,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2010-5079
Appeal from the United States C0urt of Federal
C1aims in case no. 09-CV-463, Judge Charles F. Lettow.
ON MOTION
ORDER
Qian Ibrahim Zhao moves for extensions of time to
pay the docketing fee, for leave to file a nonconforming
informal brief and various other re1ief. The United
States responds -
As the court noted in its March 26, 2010 order, Zhao's
motion for leave to proceed in forma pauperis was denied.
At the time it was denied, Zhao was a prisoner. Zhao
states that he is now a deported alien and thus not in the
custody of the prison. The court denied Zhao's request to

ZHAO V. US 2
reconsider the denial of in forma pauperis status. Zhao
now requests extensions of time to pay the docketing fee.
Up0n consideration thereof
IT Is OR:oERED THAT:
(1) Zhao’s motions for extensions of time are granted
to the extent that the docketing fee is due no later than
November 5, 2010. If the fee is not paid by that date, this
appeal will be dismissed
(2) Zhao’s motion to file a nonconforming brief is
granted and the brief is accepted for Hling as an informal
brief The United States' brief is due within 60 days of
the date of filing of this order
(3) All other pending motions are denied
FoR THE CoURT
0CT 1 5 2010
/sf J an Horbaly
Date J an Horbaly
Clerk
cc: Qian Ibrahim Zhao
Douglas G. Edelschick, Esq.
ILED
u.s. cou\rl:oF APPEALs son
520 THEFEornAr. cmcun'
OCT 1 5`2I]1ll
.IAN HORBALY
CLERK